Citation Nr: 1008133	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  98-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
February 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2003 and March 2008, the Veteran testified at 
hearings before Acting Veterans Law Judges.  Complete 
transcripts are of record.  

The claim was remanded by the Board in January 2004, in March 
2006, in July 2008, and again in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the Veteran has been afforded due 
process regarding his claim. 

As noted in the April 2009 remand, the Veteran seeks to 
reopen his claim of entitlement to service connection for 
ulcerative colitis, to include as secondary to service-
connected disability.  His representative argued in his 
February 2009 appellate brief that the Veteran has not been 
provided adequate notice under Veterans Claims Assistance Act 
of 2000 (VCAA) in that he has not been informed of the 
correct definition of new and material evidence that was in 
effect at the time he filed his claim.  It was argued that 
the Veteran has not been properly notified of the evidence 
required to reopen his claim based on the regulatory criteria 
in effect at the time the claim was filed and that his claim 
to reopen has not been properly adjudicated under the 
regulation applicable at the filing.  

The Veteran's claim was received in May 1999, when the 
Veteran offered testimony at a hearing at the RO on the 
matter.  Additionally in July 1999, he submitted a written 
claim to the RO on the issue.  The regulation defining new 
and material evidence was amended effective August 29, 2001.  
In this case, since the claim to reopen was filed in May 
1999, the prior provisions of 38 C.F.R. § 3.156(a) are 
applicable.  New and material evidence, as defined by 
regulations in effect prior to August 29, 2001, is as 
follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (prior to August 
29, 2001).

The revised definition is as follows:

New evidence means existing evidence not previously 
submitted to VA.  Material evidence means existing 
evidence that by itself or when considered with 
previous evidence of record relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

The Board reported that a review of the record revealed that 
the Veteran was sent a VCAA letter in May 2002 and that no 
information on new and material evidence was included in that 
letter.  The Board noted that an October 2002 statement of 
the case incorrectly addressed the revised definition for new 
and material evidence.  The Board further stated that in 
February 2004 the Veteran was sent a notice letter from the 
AMC and that the letter also provided the Veteran with the 
incorrect definition.  An August 2006 letter from the RO was 
noted to report that "new and material evidence must raise a 
reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  The 
notice letter provided to the Veteran in August 2006 included 
the criteria for establishing service connection, and 
information concerning why the claim was previously denied; 
however, the correct criteria for reopening the claim were 
not provided.  Additionally, at a March 2008 Board hearing, 
the requirements of Kent were discussed with the Veteran as 
to information concerning why the claim was previously 
denied; however, the pertinent regulatory criteria were not 
specifically given to him.  The Board noted that a September 
2007 supplemental statement of the case (SSOC) did not 
address the definition of new and material evidence and that 
an SSOC dated in August 2008 provided the Veteran with the 
new version of the law twice.  One definition was dated 
August 2001 and the other was dated October 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10. Further, 
failure to notify the Veteran of the correct burden of proof 
in his claim is an inherently prejudicial failure to notify 
him of the information and evidence necessary to substantiate 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

The Veteran's claim to reopen the previously denied claim was 
received at the RO in May 1999.  Clearly, therefore, the old 
criteria pertinent to new and material claims is the correct 
standard to be used with regard to this issue.  The RO, thus, 
has informed the Veteran of the incorrect legal standard for 
adjudicating this new and material issue.  In addition, this 
action likely confused the Veteran, thus rendering inadequate 
the VCAA notice VA was required to provide him under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  See Kent v. Nicholson, 20 Vet. App. at 10 
(in which the Court held that "[w]ithout . . . [adequate] 
notice, a claimant effectively would be deprived of an 
opportunity to participate in the adjudication process 
because he would not know what evidence was needed to reopen 
his claim".  It was also stated that incomplete, misleading, 
or confusing information can render a VCAA notice letter 
inadequate.  In light of the foregoing, as noted by the 
Veteran's representative, due process requires that the 
Veteran's claim be remanded for the issuance of a legally 
correct and sufficient VCAA notification letter.

As such, in a remand dated in April 2009, the Board ordered 
that the Veteran must be advised by way of another VCAA 
notice letter of the prior criteria for new and material 
evidence as set forth in 38 C.F.R. § 3.156(a), prior to 
August 29, 2001.  The Board ordered that the letter also 
should notify him of what specific evidence would be required 
to substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
decision.

In June 2009, pursuant to the Board's April 2009 remand, the 
RO sent the Veteran a notice letter.  However, the notice 
letter failed to provide the Veteran with the proper criteria 
for new and material evidence as set forth in 38 C.F.R. § 
3.156(a), prior to August 29, 2001.  Rather, again the 
Veteran was sent the current, revised standard in effect 
since August 29, 2001.

In addition, the Board's April 2009 remand ordered that the 
Veteran be informed of the basis of the September 1997 Board 
denial of his claim, as well as the specific evidence that 
would be required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior final decision.  The remand ordered that the notice 
should include the specific type of new and material evidence 
necessary to reopen this previously denied issue under the 
applicable law in effect at the time that his claim was 
received.  However, review of the June 2009 notice letter 
reveals that the Veteran was informed that his claim had been 
previously finally denied in April 2002.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, the Board finds that the claim must be remanded again 
for the Veteran to be provided with the proper criteria for 
new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a), prior to August 29, 2001, as provided above, and 
that the Veteran be informed of the basis of the September 
1997 Board denial of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of whether 
new and material evidence has been 
received sufficient to reopen the claim 
of entitlement to service connection 
for ulcerative colitis, to include as 
secondary to 
service-connected disability, a legally 
adequate VCAA notice should be provided 
in accordance with the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that regard, the Veteran 
should be informed of the basis of the 
September 1997 Board denial of his 
claim, as well as the specific evidence 
that would be required to substantiate 
the element or elements needed for 
service connection that were found 
insufficient in the prior final 
decision.  Include the specific type of 
new and material evidence necessary to 
reopen this previously denied issue 
under the applicable law in effect at 
the time that his claim was received.  
See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  This letter 
must include the definition of "new 
and material evidence" prior to the 
revision effective on August 29, 2001.  

2.  Following completion of the above, 
the claim should be returned to the Board 
as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


			
        T. STEVEN ECKERMAN	STEVEN D. REISS
	       Acting Veterans Law Judge                          
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

